UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1535



HANNA YIMAM,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-949-003)

Submitted:   October 31, 2003          Decided:     February 10, 2004


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Richard M. Evans, Assistant Director,
Carolyn M. Piccotti, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Hana Yimam, a native and citizen of Ethiopia, petitions

for   review     of   an    order    of   the   Board    of   Immigration        Appeals

(“Board”).       The order affirmed, without opinion, the immigration

judge’s       order   denying       Yimam’s     applications       for    asylum      and

withholding of removal.             We deny the petition for review.

               Yimam challenges the immigration judge’s finding that she

failed to demonstrate a well-founded fear of future persecution.

The decision to grant or deny asylum relief is conclusive “unless

manifestly contrary to the law and an abuse of discretion.”                            8

U.S.C.    §    1252(b)(4)(D)        (2000).       We   conclude    that    the   record

supports the immigration judge’s conclusion that Yimam failed to

establish her eligibility for asylum.                  See 8 C.F.R. § 1208.13(a)

(2003); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).                       As the

decision in this case is not manifestly contrary to law, we cannot

grant the relief that Yimam seeks.                 Accordingly, we deny Yimam’s

petition for review.             We dispense with oral argument because the

facts    and    legal      contentions    are     adequately      presented      in   the

materials      before      the    court   and     argument    would      not   aid    the

decisional process.



                                                                    PETITION DENIED




                                          - 2 -